Citation Nr: 1529577	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-08 160	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, and if so whether service connection is warranted.   

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disorders.  

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected disorders.  

4.  Entitlement to an initial rating in excess of 10 percent for low back strain.    

5.  Entitlement to an initial rating in excess of 20 percent for right knee strain.  

6.  Entitlement to an initial rating in excess of 10 percent for right foot tarsal tunnel syndrome.    

7.  Entitlement to an initial rating in excess of 10 percent for left foot tarsal tunnel syndrome.    

8.  Entitlement to an increased disability rating for a right ankle sprain, currently rated as 10 percent disabling.  

9.  Entitlement to an increased disability rating for a left ankle sprain, currently rated as 10 percent disabling.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.   


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974, and from April 1976 to July 1985.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

In March 2013, the Veteran withdrew a previous request for a hearing before the Board.  In that statement, he also indicated that his authorized representative had withdrawn from the case.  In a January 2015 letter to the Veteran, the Board asked the Veteran whether he wished to appoint a new representative.  He did not respond to the inquiry, and is therefore currently unrepresented.   


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1970 to August 1974, and from April 1976 to July 1985.    

2.	On June 16, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant (the Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2015 correspondence, the Veteran informed the Board that he wished to cancel the appeal.  In May 2015, the Board sought to clarify whether it was the Veteran's intent to withdraw his appeal with respect to certain issues or all issues on appeal.  The Veteran responded the following month and indicated that he was withdrawing all pending appeals at this time although he did note that he might refile several claims at a later date. 

In the present case, the Veteran has withdrawn this appeal in accordance with the requirements set forth in 38 C.F.R. § 20.204 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S.S Toth
	Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


